 486DECISIONSOF NATIONALLABOR RELATIONS BOARDsory to attend it.Although the Union's request was not specificallydenied in so many words, Allen's response was tantamount to a denialby his statement that such request could not be granted on such shortnotice.As to the Employer's contention that the union representativeshould have repeated his request, we find under all the circumstancesherein that a second request would apparently have been futile.Although we find nothing in the speech read at the meeting whichindicates coercion, we find that this case is controlled by the rule enun-ciated in theBonwit Teller,5 Biltmore'6andBernardin 7cases.Wefind here, as we did there, that the Employer interfered with the elec-tion after utilizing company time and property to campaign againstthe union on the morning of the election, by denying the union an op-portunity to reply under the same circumstances.We find no meritin the Employer's contentions that the present case is distinguishablefrom theBonwit TellerandBiltmorecases.Moreover, we find thatthe facts in the present case are more closely akin to those in theBer-nardincase.Accordingly, for the reasons more fully set forth in theabove-mentioned decisions, we find that the Employer interfered withthe employees' freedom of choice in the selection of a bargaining repre-sentative, and we shall order that the election of September 13, 1951,be set aside.We shall direct that the Regional Director conduct anelection at such time as he deems appropriate.OrderIT ISHEREBY ORDEREDthat the election of September 13, 1951, amongthe employees of the Employer, be, and it hereby is, set aside; andIT ISFURTHER ORDEREDthat this proceeding be remanded to theRegional Director for the Region in which this case was heard forthe purpose of conducting a-new election at such time as he deems thecircumstances permit a free choice of a bargaining representative.MEMBER STYLES took no part in the consideration of the aboveSupplemental Decision and Order.Bonwat Teller, Inc,96 NLRB 608.eBiltmore Manufacturing Company, 97NLRB 905Bernardin Bottle Cap Company, Inc., 97NLRB 1559.E. J. KELLEY COMPANYandJOSEPH ZACHAR, JR., PETITIONERandLOCAL 677, INTERNATIONALBROTHERHOODOF TEAMSTERS, CHAUF-FEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, AFL.Case No.1-RD-97.March 10, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph Lepie, hearing officer.98 NLRB No. 79. E. J. KELLEY COMPANY487The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated ifs powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The Petitioner, all employee of the Employer,assertsthat theUnion, the certified bargaining representative of certain of the Em-ployer's employees, is no longer their representative as defined in Sec-tion 9 (a) of the Act.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act:All employees employed at the Employer's Torrington, Connecticut,place of business including Helen Douglas, Martin McGrath, andHarold Croft,' but excluding all office and clerical employees, guards,executives, close relatives of management,3 Maynard Croft, and allsupervisors as defined in the Act .45.The Union contends that a number of employees are ineligible'tovote because they are either minors, who, it alleges, are improperlyemployed under the regulations of the Interstate Commerce Commis-sion, or are employed for less than 20 hours per week.We find nomerit in these contentions.As to theminors,regardlessof the legalstatus oftheir employment, they are, while employed, substantiallyconcernedwith the hours,wages,and working conditions of employeesI In its briefs to the Board the Union moves to dismiss the petition, alleging, in substance,that the Petitioner is a labor organization not in compliance with the amended Act and,moreover,that the petition was filed and processed before the end of the Union's certifica-tion yearAs to the first contention,the record reveals that the Petitioner does notpurport to act as a representative of employees for the purposes of collective bargaining andis not a labor organization within the meaning of the amended Act.As to the secondcontention,the certification year expired on November 1, 1951.The petition was filed onOctober 19,1951,and the hearing was held beginning on November 15, 1951.The Unioncontends,however,that ajoint conference was held on October 30, 1951.We do notbelieve that this circumstance warrants a dismissal of the petition where, as here, thepetition was filed during the last month of the certification year and the hearing and allformal processing of the petition occurred after the expiration of the certification periodIn accordance with the Board's policy expressed inNational Heat Treating Company,95NLRB No. 144.The Union'smotions to dismiss the petition on these grounds are denied.2 The Union would exclude this employee as a supervisor.The record reveals, however,that Croft is engaged in driving busses and taxis, collecting bills, warehouse work, andsecuring orders for moving furniture.We find no substantial evidence that he is asupervisor within the meaning of the amended Act.8Edward and John Kelley,son and nephew,respectively,of the Employer's president.4This unit conforms to that previously found appropriate by the Board, 90 NLRBNo. 239. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the unit and are entitled to express their desires with regard torepresentation.As to the part-time employees, we find, with theexception noted below, that they work regularly a sufficient numberof hours each week to be eligible to vote in the election .5The Employer would find ineligible and the Petitioner eligible tovote a number of employees presently on strike. The strike occurredon February 8,1951.Unfair labor practices filed by the Union againstthe Employer on November 13, 1951, were dismissed by the RegionalDirector on January 30, 1952.6The record reveals that a number ofstrikers have been permanently replaced, some have returned to theirjobs, some jobs have been eliminated for efficiency reasons, and a num-ber of jobs have been consolidated.As a consequence the Employerdoes not contemplate additions to its present working complementwhether or not the strike terminates.The employees on strike eitherhave been permanently replaced or their jobs abolished.Accordingly,we find that the employees on strike, who have not been reemployed,are not entitled to reinstatement and are ineligible to vote in theelection.7[Text of Direction of Election omitted from publication in thisvolume.]Ocala Star Banner,97NLRB 384.We find, however, that Tames Lynch,a part-timeemployee,isnot eligible to vote because he is a pensioner who continues to receive hispension whether or not he works.6 1-CA-1059.'Big Run Coal & Clay Company.93 NLRB 1351.THE RELIANCE ELECTRIC&ENGINEERINGCOMPANY1andINTERNA-TIONAL UNION OF ELECTRICAL, RADIO&MACHINE WORKERS, LOCAL737,CIO,PETITIONERTHERELIANCE ELECTRIC & ENGINEERINGCOMPANYandDISTRICT 54,INTERNATIONAL ASSOCIATION OF, MACHINISTS,AFL,PETITIONER.Cases Nos. 8-RC-1476 and 8-RC-1492.March 10, 1952Decision and Direction of ElectionsUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Bernard Ness,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Members Houston, Murdock, and Styles].IThe Employer's name appears as amendedat the hearing.98 NLRB No. 92.